Case 1:18-cv-12626-TLL-PTM ECF No. 40 filed 07/08/19                  PageID.2315        Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN




 Environmental Law & Policy
 Center, et al.,

                                    Plaintiff(s),
 v.                                                     Case No. 1:18−cv−12626−TLL−PTM
                                                        Hon. Thomas L. Ludington
 United States Coast Guard, et
 al.,

                                    Defendant(s),



                                 NOTICE OF MOTION HEARING

    You are hereby notified to appear before District Judge Thomas L. Ludington at the United
 States District Court, United States Post Office Building, 1000 Washington Avenue, Bay City,
 Michigan. The following motion(s) are scheduled for hearing:

                 Motion for Summary Judgment − #37

       • MOTION HEARING: January 7, 2020 at 04:00 PM



                                       Certificate of Service

    I hereby certify that this Notice was electronically filed, and the parties and/or counsel of
 record were served.

                                                By: s/K Winslow
                                                    Case Manager

 Dated: July 8, 2019
